DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered.
Applicant’s arguments, on page 9, with respect to the objection to the drawings have been fully considered and in light of amendment are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, on page 9, with respect to the 35 USC 101 rejection to claims 19 and 22 have been fully considered and in light of amendment are persuasive.  The 35 USC 101 rejection to claims 19 and 22 has been withdrawn. 
Applicant’s arguments, on page 9, with respect to the 35 USC 112 rejection to claims 2-7, 10, 12-14, 17-18, and 21-22 have been fully considered and in light of amendment are persuasive. The previously made 35 USC 112 rejection to claims 2-7, 10, 12-14, 17-18, and 21-22 has been withdrawn. However, applicant's arguments, starting on page 9, with respect to the 35 USC 112 rejection to claims 9 and 10 have been fully considered but they are not persuasive. Applicant argues that the language “or the number of code blocks in each group differs by 1” would be understood by one of ordinary skill in the art and cites the specification, page 15, lines 21-28. The examiner respectfully disagrees. The examiner believes that the cited language in ambiguous such that it is indefinite. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner recommends amending the 
Applicant's arguments, starting on page 10, with respect to the 35 USC 102 and 103 rejections of claims 1, 12, and 19-22 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Xu in view of Kitamura do not disclose all the features of the instant claim because Xu does not disclose “m-r code block groups comprise L number of code blocks” in the context that “r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder”. The examiner respectfully disagrees. The language of these features is ambiguous such that the examiner believes that one of ordinary skill in the art may reasonably interpret the cited portions of Xu as corresponding to them. The feature “wherein m is the number of acknowledgement bits greater than 2” is ambiguous because it is not clear in what way the acknowledgement bits are greater than 2. The feature “L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder” is ambiguous because it is not clear what division step the quotient and remainder are from. The feature “r code block groups have L+1 code blocks” is ambiguous because it is based on the ambiguous value L, and similarly the feature “m-r code block groups comprise L number of code blocks” is ambiguous because it is based on the ambiguous values m, r, and L. Due to this ambiguity, for any situation values for m, r, and L will always exist such that they satisfy the language of the instant claim. The examiner further notes that these limitations are not a step in the method, but merely describing the state in which the method occurs. As such, there is no need for these values to be utilized in any manner, merely for them to exist, which they necessarily would in the context of the communication technique in Xu. Thus, Xu does teach these features of the instant claim. In the arguments, the applicant cites portions of page 15 of the specification. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner recommends amending the claims so as to more clearly include the features in the cited portions of the specification. Applicant’s arguments regarding the remaining claims are based on their similarity or dependence to claim 1 and are respectfully disagreed with for similar reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner believes that support for the feature “wherein m is the number of acknowledgement bits greater than 2” is not found in the specification as originally filed and thus constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 19-22 recite the limitation “wherein m is the number of acknowledgement bits greater than 2”. This is indefinite because it is not clear in what way the acknowledgement bits are greater than 2. Claims 1, 12, and 19-22 also recite the limitation “L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder”. This is indefinite because it is not clear what the quotient is of, i.e. what the number of plurality of code blocks is divided by. The remaining claims depend on claims 1 and 12 and are rejected based on their dependence.
Claim 9 and 15 recite the limitation “the number of code blocks in each group differs by 1”. This is indefinite because it isn’t clear what the number of code blocks in each group differs by 1 from. Claim 16 depend on claims 15 and is rejected for at least the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20170141903 A1).
Regarding claim 12, Xu discloses:
“A method comprising: receiving an acknowledgment bit from a user equipment for at least one code block group of at least one transmit block,” ([para 0197]: “In step 602, the terminal transmits the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information to the base station through the PUCCH.”)
“the at least one transmit block comprising a plurality of code blocks, wherein each of the plurality of code blocks is allocated to a respective code block group based on the number of acknowledgment bits allocated to the at least one transmit block and the number of the plurality of code blocks,” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 2 bits, herein 00 represents ACK, that is, the CRC of the transport block passes, 01 represents that the first code block set is correct, 10 represents that the second code block set is correct, and 11 represents that both of the code block sets are erroneous.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 3 bits, herein 000 represents ACK, that is, the CRC of the transport block passes, 001 represents that the first code block set is erroneous, 010 represents that the second code block set is erroneous, 011 represents that the third code block set is erroneous, 100 represents that the first and second code block sets are erroneous, 101 represents that the second and third code block sets are erroneous, 110 represents that the first and third code block sets are erroneous, and 111 represents that all of the code block sets are erroneous.”)
“wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Regarding claim 13, Xu discloses all the features of the parent claim.
Xu further discloses “comprising providing first information to the user equipment, said first information comprising an indication of the number of acknowledgment bits allocated to a feedback instance, the feedback instance comprising at least one hybrid automatic repeat request process including the at least one transmit block.” ([para 0410]: “In step 1613, the base station transmits TBS information bits to the user on the allocated N_PRB physical resource blocks according to the modulation and coding mode indicated by the I_MCS.”)
Regarding claim 15, Xu in view of Kitamura discloses all the features of the parent claim.
Xu further discloses “wherein the number of code blocks in each group is equal or the number of code blocks in each group differs by 1.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Regarding claim 16, Xu in view of Kitamura discloses all the features of the parent claim.
Xu further discloses “wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgment bits, L is the floor to the quotient of the number of the plurality of code blocks and the number of acknowledgement bits and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Kitamura (US 20190181986 A1).
Regarding claim 1, Xu discloses:
“A method comprising: determining a number of acknowledgment bits allocated to at least one transmit block,” ([para 0193]: “In step 601, the UE determines the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information corresponding to each transport block according to the received signal of the downlink data shared channel.”)
“the at least one transmit block comprising a plurality of code blocks;” ([para 0194]: “…the transport block is divided into M code blocks…”)
“allocating each of the plurality of code blocks to a respective code block group, based on the number of acknowledgment bits allocated to the at least one transmit block and the number of the plurality of code blocks…” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 2 bits, herein 00 represents ACK, that is, the CRC of the transport block passes, 01 represents that the first code block set is correct, 10 represents that the second code block set is correct, and 11 represents that both of the code block sets are erroneous.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 3 bits, herein 000 represents ACK, that is, the CRC of the transport block passes, 001 represents that the first code block set is erroneous, 010 represents that the second code block set is erroneous, 011 represents that the third code block set is erroneous, 100 represents that the first and second code block sets are erroneous, 101 represents that the second and third code block sets are erroneous, 110 represents that the first and third code block sets are erroneous, and 111 represents that all of the code block sets are erroneous.”)
“…and causing transmission of the acknowledgment bit associated with each respective code block group based on a determined acknowledgement result for the respective code block group,” ([para 0197]: “In step 602, the terminal transmits the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information to the base station through the PUCCH.”)
“wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Xu does not explicitly disclose “wherein each code block group is associated with one of the number of acknowledgment bits”
Kitamura discloses the missing feature “wherein each code block group is associated with one of the number of acknowledgment bits” ([para 0116]: “For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap "1011" is fed back to the radio base station as retransmission control information.” ; [para 0115]: “The retransmission control information representing A/Ns for each CBG may be configured by changing the CB in FIG. 6 to CBGs.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to modify the acknowledgement bits as disclosed by Xu, to have each bit correspond to a code block group as disclosed by Kitamura. The motivation for having each code block group correspond to a single acknowledgement bit rather than have the entire sequence of bits correspond to the ACK/NACKs of the code block groups in a different fashion is that in the case that the number of acknowledgement bits is equal to the number of code block groups, the difference ultimately comes down to a design choice as the difference is simply shuffling what acknowledgement bit pattern corresponds to what sequence of ACKs/NACKs. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.
Regarding claim 9, Xu in view of Kitamura discloses all the features of the parent claim.
Xu further discloses “wherein the number of code blocks in each group is equal or the number of code blocks in each group differs by 1.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Regarding claim 11, Xu in view of Kitamura discloses all the features of the parent claim.
Xu does not explicitly disclose “wherein if the transmitted acknowledgement bit is a negative acknowledgement; receiving a retransmission of the code blocks of the code block group.” 
However, Kitamura discloses the missing feature “wherein if the transmitted acknowledgement bit is a negative acknowledgement; receiving a retransmission of the code blocks of the code block group.”  ([para 0082]: “For example, in FIG. 5, since retransmission control information indicates a NACK in response to CBG #2, at the time of HPN=1, the radio base station needs to retransmit CBs #3 and #4 included in CBG #2. Meanwhile, since retransmission control information represents an ACK in response to CBG #1, the radio base station can allocate new data to HPN=0.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to in response to a NACK for a code block group as disclosed by Xu, to receive a retransmission of that code block group as disclosed in Kitamura. The motivation for receiving a retransmission of that code block group is that it is more efficient to receive a retransmission of just the code block group instead of the entire transport block, thus improving service efficiency. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.
Regarding claim 17, Xu discloses all the features of the parent claim.
Xu does not explicitly disclose “wherein if the received acknowledgement bit is a negative acknowledgement; providing a retransmission of the code blocks of the code block group.” 
However, Kitamura discloses the missing feature “wherein if the received acknowledgement bit is a negative acknowledgement; providing a retransmission of the code blocks of the code block group.”  ([para 0082]: “For example, in FIG. 5, since retransmission control information indicates a NACK in response to CBG #2, at the time of HPN=1, the radio base station needs to retransmit CBs #3 and #4 included in CBG #2. Meanwhile, since retransmission control information represents an ACK in response to CBG #1, the radio base station can allocate new data to HPN=0.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to in response to a NACK for a code block group as disclosed by Xu, to receive a retransmission of that code block group as disclosed in Kitamura. The Xu with Kitamura to obtain the invention as specified in the instant claim.
Regarding claim 18, Xu in view of Kitamura discloses all the features of the parent claim.
Xu further discloses “An apparatus comprising means for performing a method according to claim 1” ([para 0001]: “The present invention relates to control technologies in the field of mobile communications, and in particular, to a method, apparatus and system for processing feedback information.”)
Regarding claim 19, Xu discloses:
…determining a number of acknowledgment bits allocated to at least one transmit block,” ([para 0193]: “In step 601, the UE determines the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information corresponding to each transport block according to the received signal of the downlink data shared channel.”)
“the at least one transmit block comprising a plurality of code blocks;” ([para 0194]: “…the transport block is divided into M code blocks…”)
“allocating each of the plurality of code blocks to a respective code block group, based on the number of acknowledgment bits allocated to the at least one transmit block and the number of the plurality of code blocks…” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 2 bits, herein 00 represents ACK, that is, the CRC of the transport block passes, 01 represents that the first code block set is correct, 10 represents that the second code block set is correct, and 11 represents that both of the code block sets are erroneous.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 3 bits, herein 000 represents ACK, that is, the CRC of the transport block passes, 001 represents that the first code block set is erroneous, 010 represents that the second code block set is erroneous, 011 represents that the third code block set is erroneous, 100 represents that the first and second code block sets are erroneous, 101 represents that the second and third code block sets are erroneous, 110 represents that the first and third code block sets are erroneous, and 111 represents that all of the code block sets are erroneous.”)
“…and causing transmission of the acknowledgment bit associated with each respective code block group based on a determined acknowledgement result for the respective code block group,” ([para 0197]: “In step 602, the terminal transmits the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information to the base station through the PUCCH.”)
“wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Xu does not explicitly disclose “A non-transitory computer readable medium comprising program instructions for causing for causing an apparatus to perform at least the following” nor “wherein each code block group is associated with one of the number of acknowledgment bits”
However, Kitamura discloses the missing features:
“A non-transitory computer readable medium comprising program instructions for causing for causing an apparatus to perform at least the following” ([0252]: “Each function of the radio base station 10 and the user terminal 20 is implemented by reading predetermined software (program) on hardware such as the processor 1001 and the memory 1002, and by controlling the calculations in the processor 1001, the communication in the communication apparatus 1004, and the reading and/or writing of data in the memory 1002 and the storage 1003.”)
“wherein each code block group is associated with one of the number of acknowledgment bits” ([para 0116]: “For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap "1011" is fed back to the radio base station as retransmission control information.” ; [para 0115]: “The retransmission control information representing A/Ns for each CBG may be configured by changing the CB in FIG. 6 to CBGs.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to implement the technique as disclosed by Xu in view of Kitamura, using hardware and software as disclosed in Kitamura. The motivation for using such hardware and software is that it allows the technique to be used in more situations, thereby enhancing flexibility. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to modify the acknowledgement bits as disclosed by Xu, to have each bit correspond to a code block group as disclosed by Kitamura. The motivation for having each code block group correspond to a single acknowledgement bit rather than have the entire sequence of bits correspond to the ACK/NACKs of the code block groups in a different fashion is that in the case that the number of acknowledgement bits is equal to the number of code block groups, the difference ultimately comes down to a design choice as the difference is simply shuffling what acknowledgement bit pattern corresponds to what sequence of ACKs/NACKs. Therefore, it would have been obvious to combine Xu with Kitamura 
Regarding claim 20, Xu discloses:
“An apparatus comprising…determine a number of acknowledgment bits allocated to at least one transmit block,” ([para 0193]: “In step 601, the UE determines the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information corresponding to each transport block according to the received signal of the downlink data shared channel.”)
“the at least one transmit block comprising a plurality of code blocks;” ([para 0194]: “…the transport block is divided into M code blocks…”)
“allocate each of the plurality of code blocks to a respective code block group, based on the number of acknowledgment bits allocated to the at least one transmit block and the number of the plurality of code blocks…” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 2 bits, herein 00 represents ACK, that is, the CRC of the transport block passes, 01 represents that the first code block set is correct, 10 represents that the second code block set is correct, and 11 represents that both of the code block sets are erroneous.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 3 bits, herein 000 represents ACK, that is, the CRC of the transport block passes, 001 represents that the first code block set is erroneous, 010 represents that the second code block set is erroneous, 011 represents that the third code block set is erroneous, 100 represents that the first and second code block sets are erroneous, 101 represents that the second and third code block sets are erroneous, 110 represents that the first and third code block sets are erroneous, and 111 represents that all of the code block sets are erroneous.”)
([para 0197]: “In step 602, the terminal transmits the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information to the base station through the PUCCH.”)
“wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Xu does not explicitly disclose “at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to” nor “wherein each code block group is associated with one of the number of acknowledgment bits”
However, Kitamura discloses the missing features:
“at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to” ([0252]: “Each function of the radio base station 10 and the user terminal 20 is implemented by reading predetermined software (program) on hardware such as the processor 1001 and the memory 1002, and by controlling the calculations in the processor 1001, the communication in the communication apparatus 1004, and the reading and/or writing of data in the memory 1002 and the storage 1003.”)
“wherein each code block group is associated with one of the number of acknowledgment bits” ([para 0116]: “For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap "1011" is fed back to the radio base station as retransmission control information.” ; [para 0115]: “The retransmission control information representing A/Ns for each CBG may be configured by changing the CB in FIG. 6 to CBGs.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to implement the technique as disclosed by Xu in view of Kitamura, using hardware and software as disclosed in Kitamura. The motivation for using such hardware and software is that it allows the technique to be used in more situations, thereby enhancing flexibility. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to modify the acknowledgement bits as disclosed by Xu, to have each bit correspond to a code block group as disclosed by Kitamura. The motivation for having each code block group correspond to a single acknowledgement bit rather than have the entire sequence of bits correspond to the ACK/NACKs of the code block groups in a different fashion is that in the case that the number of acknowledgement bits is equal to the number of code block groups, the difference ultimately comes down to a design choice as the difference is simply shuffling what acknowledgement bit pattern corresponds to what sequence of ACKs/NACKs. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.
Regarding claim 21, Xu discloses:
“An apparatus comprising… receive an acknowledgment bit from a user equipment for at least one code block group of at least one transmit block,” ([para 0197]: “In step 602, the terminal transmits the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information to the base station through the PUCCH.”)
([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 2 bits, herein 00 represents ACK, that is, the CRC of the transport block passes, 01 represents that the first code block set is correct, 10 represents that the second code block set is correct, and 11 represents that both of the code block sets are erroneous.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 3 bits, herein 000 represents ACK, that is, the CRC of the transport block passes, 001 represents that the first code block set is erroneous, 010 represents that the second code block set is erroneous, 011 represents that the third code block set is erroneous, 100 represents that the first and second code block sets are erroneous, 101 represents that the second and third code block sets are erroneous, 110 represents that the first and third code block sets are erroneous, and 111 represents that all of the code block sets are erroneous.”)
“wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Xu does not explicitly disclose “at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to”
However, Kitamura discloses the missing features:
“at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to” ([0252]: “Each function of the radio base station 10 and the user terminal 20 is implemented by reading predetermined software (program) on hardware such as the processor 1001 and the memory 1002, and by controlling the calculations in the processor 1001, the communication in the communication apparatus 1004, and the reading and/or writing of data in the memory 1002 and the storage 1003.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to implement the technique as disclosed by Xu in view of Kitamura, using hardware and software as disclosed in Kitamura. The motivation for using such hardware and software is that it allows the technique to be used in more situations, thereby enhancing flexibility. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.
Regarding claim 22, Xu discloses:
“…receiving an acknowledgment bit from a user equipment for at least one code block group of at least one transmit block,” ([para 0197]: “In step 602, the terminal transmits the joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information to the base station through the PUCCH.”)
“the at least one transmit block comprising a plurality of code blocks, wherein each of the plurality of code blocks is allocated to a respective code block group based on the number of acknowledgment bits allocated to the at least one transmit block and the number of the plurality of code blocks,” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 2 bits, herein 00 represents ACK, that is, the CRC of the transport block passes, 01 represents that the first code block set is correct, 10 represents that the second code block set is correct, and 11 represents that both of the code block sets are erroneous.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set. The joint-coded indication information of the triggered error level indication information and the ACK acknowledgment information is represented by 3 bits, herein 000 represents ACK, that is, the CRC of the transport block passes, 001 represents that the first code block set is erroneous, 010 represents that the second code block set is erroneous, 011 represents that the third code block set is erroneous, 100 represents that the first and second code block sets are erroneous, 101 represents that the second and third code block sets are erroneous, 110 represents that the first and third code block sets are erroneous, and 111 represents that all of the code block sets are erroneous.”)
“wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” ([para 0195]: “Firstly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=2 sets. The first 4 code blocks constitute a first code block set, and the latter 3 code blocks constitute a second code block set.” ; [para 0196]: “Secondly, for example, it is assumed that the transport block has M=7 code blocks, which can be divided into N0=3 sets. The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set.”)
Xu does not explicitly disclose “A non-transitory computer readable medium comprising program instructions for causing for causing an apparatus to perform at least the following”
Kitamura discloses the missing feature “A non-transitory computer readable medium comprising program instructions for causing for causing an apparatus to perform at least the following” ([0252]: “Each function of the radio base station 10 and the user terminal 20 is implemented by reading predetermined software (program) on hardware such as the processor 1001 and the memory 1002, and by controlling the calculations in the processor 1001, the communication in the communication apparatus 1004, and the reading and/or writing of data in the memory 1002 and the storage 1003.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu and Kitamura, to implement the technique as disclosed by Xu in view of Kitamura, using hardware and software as disclosed in Kitamura. The motivation for using such hardware and software is that it allows the technique to be used in more situations, thereby enhancing flexibility. Therefore, it would have been obvious to combine Xu with Kitamura to obtain the invention as specified in the instant claim.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Kitamura (US 20190181986 A1) and further in view of Liu (US 20180262377 A1).
Regarding claim 2, Xu in view of Kitamura discloses all the features of the parent claim.
Xu in view of Kitamura do not explicitly disclose “wherein determining the number of acknowledgment bits allocated to a transmit block comprises: determining the number of acknowledgement bits allocated to a feedback instance, the feedback instance comprising at least one hybrid automatic repeat request process including the at least one transmit block; and allocating the acknowledgement bits to the at least one hybrid automatic repeat request process based on transmit block size.”
However, Liu discloses the missing feature “wherein determining the number of acknowledgment bits allocated to a transmit block comprises: determining the number of acknowledgement bits allocated to a feedback instance, the feedback instance comprising at least one hybrid automatic repeat request process including the at least one transmit block; and allocating the acknowledgement bits to the at least one hybrid automatic repeat request process based on transmit block size” ([para 0092]: “The HARQ ACK/NACK bits are divided between two parts (see FIG. 3) of the virtual carrier first and the number of REs for HARQ ACK/NACK bits carrying over each part is calculated separately according to Equation 1. There can be different rules to divide the HARQ ACK/NACK bits between two parts: (1) dividing the HARQ ACK/NACK bits between UL SCHs proportionally to the allocated bandwidth; or (2) dividing the HARQ ACK/NACK bits proportionally to the transport block size.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Kitamura and Liu, to modify the allocation of acknowledgement bits as disclosed by Xu in view of Kitamura, to have them be allocated based on transmit block size as disclosed in Liu. The motivation for allocating the ACK/NACK bits proportionally to transmit block size is that the number of ACK/NACK bits needed is generally proportional to the TBS, and thus by allocating them in such a manner the ACK/NACK bits are allocated in an optimized manner, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Xu in view of Kitamura with Liu to obtain the invention as specified in the instant claim.
Regarding claim 3, Xu in view of Kitamura discloses all the features of the parent claim.
Xu in view of Kitamura do not explicitly disclose “wherein determining the number of acknowledgment bits allocated to at least one transmit block comprises: determining the number of acknowledgement bits allocated to a hybrid automatic repeat request process, the hybrid automatic repeat request process including the at least one transmit block; and allocating the acknowledgement bits to the at least one transmit block based on transmit block size.”
However, Liu discloses the missing feature “wherein determining the number of acknowledgment bits allocated to at least one transmit block comprises: determining the number of acknowledgement bits allocated to a hybrid automatic repeat request process, the hybrid automatic repeat request process including the at least one transmit block; and allocating the acknowledgement bits to the at least one transmit block based on transmit block size.” ([para 0092]: “The HARQ ACK/NACK bits are divided between two parts (see FIG. 3) of the virtual carrier first and the number of REs for HARQ ACK/NACK bits carrying over each part is calculated separately according to Equation 1. There can be different rules to divide the HARQ ACK/NACK bits between two parts: (1) dividing the HARQ ACK/NACK bits between UL SCHs proportionally to the allocated bandwidth; or (2) dividing the HARQ ACK/NACK bits proportionally to the transport block size.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Kitamura and Liu, to modify the allocation of acknowledgement bits as disclosed by Xu in view of Kitamura, to have them be allocated based on transmit block size as disclosed in Liu. The motivation for allocating the ACK/NACK bits proportionally to transmit block size is that the number of ACK/NACK bits needed is generally proportional to the TBS, and thus by allocating them in such a manner the ACK/NACK bits are allocated in an optimized manner, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Xu in view of Kitamura with Liu to obtain the invention as specified in the instant claim.
Regarding claim 4, Xu in view of Kitamura and Liu discloses all the features of the parent claim.
Xu in view of Kitamura do not explicitly disclose “wherein, if the feedback instance includes a plurality of hybrid automatic repeat request processes or the at least one hybrid automatic repeat request process includes a plurality of transmit blocks, allocating the acknowledgment bits to the hybrid automatic repeat request processes or transmit blocks, respectively, based on transmit block size comprises: determining a transmit block size ratio between the hybrid automatic repeat request processes or between the transmit blocks; and allocating the acknowledgement bits based on an acknowledgement bit ratio closest to the transmit block ratio.”
However, Liu discloses the missing feature “wherein, if the feedback instance includes a plurality of hybrid automatic repeat request processes or the at least one hybrid automatic repeat request process includes a plurality of transmit blocks, allocating the acknowledgment bits to the hybrid automatic repeat request processes or transmit blocks, respectively, based on transmit block size comprises: determining a transmit block size ratio between the hybrid automatic repeat request processes or between the transmit blocks; and allocating the acknowledgement bits based on an acknowledgement bit ratio closest to the transmit block ratio.” ([para 0092]: “The HARQ ACK/NACK bits are divided between two parts (see FIG. 3) of the virtual carrier first and the number of REs for HARQ ACK/NACK bits carrying over each part is calculated separately according to Equation 1. There can be different rules to divide the HARQ ACK/NACK bits between two parts: (1) dividing the HARQ ACK/NACK bits between UL SCHs proportionally to the allocated bandwidth; or (2) dividing the HARQ ACK/NACK bits proportionally to the transport block size.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Kitamura and Liu, to modify the allocation of acknowledgement bits as disclosed by Xu in view of Kitamura, to have them be allocated based on transmit block size as disclosed in Liu. The motivation for allocating the ACK/NACK bits proportionally to transmit block size is that the number of ACK/NACK bits needed is generally proportional to the TBS, and thus by allocating them in such a manner the ACK/NACK bits are allocated in an optimized manner, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Xu in view of Kitamura with Liu to obtain the invention as specified in the instant claim.
Regarding claim 5, Xu in view of Kitamura and Liu discloses all the features of the parent claim.
Xu does not explicitly disclose “comprising determining the transmit block size based on transmission parameters.”
However, Kitamura discloses the missing feature “comprising determining the transmit block size based on transmission parameters.” ([para 0207]: “Also, the control section 301 controls UL signal receiving processes (for example, demodulation, decoding, etc.). For example, the control section 301 may demodulate a UL signal based on a modulation scheme indicated by an MCS index specified in DCI (UL grants), determine the TBS based on the TBS index indicated by the MCS index and the number of allocated resource blocks, and control the received signal processing section 304 to decode DL signals based on this TBS.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Kitamura and Liu, to determine the transmit block size as disclosed in Xu, based on MCS and resource block number as disclosed by Kitamura. The motivation for determining the transmit block size based on MCS and resource block number is that doing so is more efficient than obtaining this value through explicit signalling, thus enhancing service efficacy. Therefore, it would have been obvious to combine Xu in view of Kitamura with Liu to obtain the invention as specified in the instant claim.
Regarding claim 6, Xu in view of Kitamura and Liu discloses all the features of the parent claim.
Xu does not explicitly disclose “wherein the transmission parameters comprise at least one of modulation coding scheme and physical resource block number.”
However, Kitamura discloses the missing feature “wherein the transmission parameters comprise at least one of modulation coding scheme and physical resource block number.” ([para 0207]: “Also, the control section 301 controls UL signal receiving processes (for example, demodulation, decoding, etc.). For example, the control section 301 may demodulate a UL signal based on a modulation scheme indicated by an MCS index specified in DCI (UL grants), determine the TBS based on the TBS index indicated by the MCS index and the number of allocated resource blocks, and control the received signal processing section 304 to decode DL signals based on this TBS.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Kitamura and Liu, to determine the transmit block size as disclosed in Xu, based on MCS and resource block number as disclosed by Kitamura. The motivation for determining the transmit block size based on MCS and resource block number is that doing so is more efficient than obtaining this value through explicit signalling, thus enhancing service efficacy. Therefore, it would have been obvious to combine Xu in view of Kitamura with Liu to obtain the invention as specified in the instant claim.
Regarding claim 7, Xu in view of Kitamura and Liu discloses all the features of the parent claim.
Xu further discloses “comprising receiving first information from a base station, said first information comprising an indication of the number of acknowledgment bits allocated to the feedback instance.” ([para 0410]: “In step 1613, the base station transmits TBS information bits to the user on the allocated N_PRB physical resource blocks according to the modulation and coding mode indicated by the I_MCS.”)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Kitamura (US 20190181986 A1) and further in view of Khosravirad (US 20190165893 A1).
Regarding claim 8, Xu in view of Kitamura discloses all the features of the parent claim.
Xu in view of Kitamura do not explicitly disclose “comprising receiving switching information from the base station, the switching information comprising an indication to switch from a first feedback scheme to a second feedback scheme.”
However, Khosravirad discloses the missing feature “comprising receiving switching information from the base station, the switching information comprising an indication to switch from a first feedback scheme to a second feedback scheme.” ([para 0060]: “FIG. 5 is a flowchart illustrating exemplary feedback generation based on a given format to report the eCB indexes. Referring to FIG. 5, an apparatus, such as UE or eNB, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks in the transport block. If not, the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type, e.g. feedback type 7 (the index of Table 6), is to be used, and generates the complementary information.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Kitamura and Khosravirad, for the feedback scheme as disclosed in Xu in view of Kitamura, to be switched based on received switching information as disclosed in Khosravirad. The motivation for switching feedback scheme based on received information is that doing so allows the feedback scheme being used to be optimized to the current communication conditions, thereby enhancing service quality. Therefore, it would have been obvious to combine Xu in view of Kitamura with Khosravirad to obtain the invention as specified in the instant claim.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Khosravirad (US 20190165893 A1).
Regarding claim 14, Xu discloses all the features of the parent claim.
Xu do not explicitly disclose “comprising providing switching information to the user equipment, the switching information comprising an indication to switch from a feedback scheme to a second feedback scheme.”
However, Khosravirad discloses the missing feature “comprising providing switching information to the user equipment, the switching information comprising an indication to switch from a feedback ([para 0060]: “FIG. 5 is a flowchart illustrating exemplary feedback generation based on a given format to report the eCB indexes. Referring to FIG. 5, an apparatus, such as UE or eNB, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks in the transport block. If not, the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type, e.g. feedback type 7 (the index of Table 6), is to be used, and generates the complementary information.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Xu in view of Khosravirad, for the feedback scheme as disclosed in Xu, to be switched based on received switching information as disclosed in Khosravirad. The motivation for switching feedback scheme based on received information is that doing so allows the feedback scheme being used to be optimized to the current communication conditions, thereby enhancing service quality. Therefore, it would have been obvious to combine Xu with Khosravirad to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412